            Case 1:20-cv-00195-GLR Document 48 Filed 06/17/21 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

        Chambers of                                                       101 West Lombard Street
GEORGE L. RUSSELL, III                                                    Baltimore, Maryland 21201
 United States District Judge                                                   410-962-4055

                                          June 17, 2021


MEMORANDUM TO COUNSEL RE:                     KVC Waffles Ltd. v. New Carbon Company, LLC
                                              Civil Action No. GLR-20-195
Dear Counsel:

       Pending before the Court is Defendant New Carbon Company, LLC’s (“New Carbon”)
Motion for Leave to File Counterclaims (ECF No. 34). The Motion is ripe for disposition, and no
hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons set forth below, the
Court will deny the Motion.

        This case arises from a distribution agreement between New Carbon and Plaintiff KVC
Waffles Ltd. (“KVC Waffles”), under which KVC Waffles agreed to serve as the exclusive
distributor of New Carbon’s Golden Malted products in the United Kingdom, Ireland, and parts of
France. 1 (Compl. ¶¶ 10, 15, ECF No. 1). Broadly speaking, the Complaint alleges that New Carbon
breached the parties’ distribution agreement by attempting to unilaterally impose unfavorable
terms on KVC Waffles and terminating the agreement after KVC Waffles refused. (Oct. 22, 2020
Mem. Op. [“Mem. Op.”] at 1–5, ECF No. 17).

        On January 22, 2020, KVC Waffles filed suit against New Carbon alleging breach of
contract and related torts. (ECF No. 1). On March 2, 2020, New Carbon filed a Motion to Dismiss.
(ECF No. 13). KVC Waffles filed an Opposition on March 16, 2020. (ECF No. 14). New Carbon
filed a Reply on June 22, 2020. (ECF No. 16). The Court denied the Motion to Dismiss on October
22, 2020. (ECF Nos. 17–18). New Carbon then filed an Answer on November 5, 2020. (ECF No.
21). Following a teleconference with the parties, the Court entered a Scheduling Order providing
the parties until January 20, 2021, to amend their pleadings. (Nov. 16, 2020 Order [“Sched. Order”]
at 1, ECF No. 25). The Order set April 30, 2021 as the deadline for fact discovery. (Id.).

        On April 28, 2021, two days before the close of fact discovery, New Carbon filed the
instant Motion for Leave to File Counterclaims (ECF No. 34). KVC Waffles filed an Opposition
on May 12, 2021. (ECF No. 37). New Carbon filed a Reply on May 26, 2021. (ECF No. 45).

       New Carbon asserts that it intends to file counterclaims “to recover the value of the product
and services it provided to [KVC Waffles] that [KVC Waffles] never paid for.” (Mem. Supp. Mot.
Leave File Countercls. [“Mot.”] at 1, ECF No. 34-1). Specifically, “New Carbon’s proposed

        1
         Additional facts are set forth in detail in the Court’s October 22, 2020 Memorandum
Opinion denying New Carbon’s Motion to Dismiss. (See Oct. 22, 2020 Mem. Op. [“Mem. Op.”]
at 1–5, ECF No. 17).
          Case 1:20-cv-00195-GLR Document 48 Filed 06/17/21 Page 2 of 4



counterclaim simply seeks payment on four unpaid invoices,” which New Carbon notes “have
been produced in this litigation” and about which KVC Waffles has been on notice since February
2017. (Id. at 2). In total, New Carbon seeks damages totaling $111,358.93, plus interest accruing
at 1.5 percent per month. (Proposed Am. Answer & Countercls. [“Prop. Countercls.”] at 11–13,
ECF No. 34-2). New Carbon states that although it “has already asked [KVC Waffles’] deponents
about the issues involved in the claim,” if KVC Waffles wishes to conduct “additional discovery
regarding the counterclaims, New Carbon will not object to such discovery on timeliness
grounds[.]” (Id.).

        New Carbon explains that “some of the information required to perfect the claim came
through discovery, including the deposition of [KVC Waffles’] director, Sotirios Nikolopulos, that
occurred on April 20, 2021.” (Id. at 3). According to New Carbon, although KVC Waffles had
previously denied that any amount was past due, the Nikolopulos deposition revealed that KVC
Waffles’ defense was not credible. (Id.). Specifically, although KVC Waffles had claimed “that
New Carbon’s accounts were mistaken and later claim[ed] that New Carbon had not properly
‘applied discounted prices to KVC Waffles’ account,’” Nikolopulos revealed in his deposition
“that no ‘discount’ applied to the invoices at issue.” (Id.).

         KVC Waffles notes that New Carbon was aware of the alleged nonpayment at least as early
as February 6, 2017, when New Carbon wrote to KVC Waffles to notify it of the outstanding
invoices and seek payment. (See Feb. 6, 2017 Letter from J. Crowley [“2017 Letter”] at 1, ECF
No. 34-4). KVC Waffles adds that New Carbon included as an affirmative defense in its Answer
that it “is entitled to set off any award to [KVC Waffles] against funds due and owing to New
Carbon.” (Answer at 9, ECF No. 21). KVC Waffles further notes that New Carbon failed to
reference any potential counterclaims in response to an interrogatory asking for it to state “any and
all damages [it] may claim in this matter[.]” (Opp’n Mot. Leave File Countercls. [“Opp’n”] at 3,
ECF No. 37).

       Because discovery has closed, granting New Carbon’s Motion would require amending the
Scheduling Order. Pursuant to Federal Rule of Civil Procedure 16, this can be done “only for good
cause and with the judge’s consent.” Fed.R.Civ.P. 16(b)(4); see also Nourison Rug Corp. v.
Parvizian, 535 F.3d 295, 298 (4th Cir. 2008) (“[A]fter the deadlines provided by a scheduling order
have passed, the good cause standard must be satisfied to justify leave to amend the pleadings.”);
Hunt Valley Baptist Church, Inc. v. Balt. Cnty., Md., No. ELH-17-804, 2019 WL 3238950, at *4
(D.Md. July 17, 2019) (“[W]hen a movant fails to satisfy Rule 16(b), the court need not consider
Rule 15(a).”)

        “The primary consideration of the Rule 16(b) ‘good cause’ standard is the diligence of the
movant. Lack of diligence and carelessness are hallmarks of failure to meet the good cause
standard.” Rassoull v. Maximus, Inc., 209 F.R.D. 372, 374 (D.Md. 2002) (internal quotation marks
and citation omitted); see also Wonasue v. Univ. of Md. Alumni Ass’n, 295 F.R.D. 104, 107
(D.Md. 2013) (stating that “carelessness is not compatible with a finding of diligence and offers
no reason for a grant of relief’”) (internal quotation marks and citation omitted). This Court has
held that the following additional factors may be considered in determining whether there is good
cause: “the danger of prejudice to the non-moving party, the length of delay and its potential impact


                                                 2
           Case 1:20-cv-00195-GLR Document 48 Filed 06/17/21 Page 3 of 4



on judicial proceedings, the reason for the delay, and whether the movant acted in good faith.”
Tawwaab v. Va. Linen Serv., Inc., 729 F.Supp.2d 757, 768–69 (D.Md. 2010) (internal quotation
marks, footnote, and citation omitted).

        KVC Waffles argues that New Carbon’s Motion should be denied because New Carbon
has failed to demonstrate good cause for its delay in seeking to amend its pleadings. 2 For the
reasons explained below, the Court agrees.

         New Carbon first argues that “any delay was caused by KVC’s vague and inaccurate claims
that it did not owe on the disputed invoices.” (Reply Supp. Mot. Leave File Countercls. [“Reply”]
at 1, ECF No. 45). But this position is fatuous—virtually all defendants in this Court deny the
validity of the plaintiffs’ claims against them. The assertion that a filing delay is justified because
the opposing party disputes the merits of the filing carries no weight with this Court.

        New Carbon next argues that good cause exists for the delay in light of this Court’s decision
in Tawwaab v. Viginia Linen Service, Inc., 729 F.Supp.2d 757 (D.Md. 2010), which held that “a
finding of ‘good cause’ is justified under Rule 16(b) where at least some of the evidence needed
for a plaintiff to prove his or her claim did not come to light until after the amendment deadline.”
Id. at 768. Similarly, New Carbon cites to Abitu v. GBG, Inc., No. PWG-17-8, 2018 WL 2023557
(D.Md. May 1, 2018), for the concept that belated amendment may be justified where a plaintiff
does not learn of evidence needed to support a claim until after a deposition. Id. at *3. 3 Thus,
according to New Carbon, because Nikolopulos revealed evidence needed to prove its
counterclaims during his deposition, the Court should find good cause for amending the
Scheduling Order.

         The instant case is distinguishable from Tawwaab and Abitu. In Tawwaab, the plaintiffs
explained that a deposition had revealed critical facts concerning the relationship between a
defendant company and another company they sought to join in the lawsuit. For instance, well
after the joinder and amendment deadline had passed, the Tawwaab plaintiffs learned information
concerning the shared ownership, operational overlap, and comingling of funds between the two
companies. 729 F.Supp.2d at 770. Similarly, the deposition in Abitu revealed that inspections on
a certain machine were occurring weekly, rather than daily, as required. 2018 WL 2023557, at *3.
In this case, however, New Carbon was demonstrably aware of the outstanding invoices that form
the basis for its proposed counterclaims years before the Nikolopulos deposition—indeed, well
before this litigation was even commenced. This is demonstrated by the February 6, 2017 letter
New Carbon attaches to its Motion, in which it puts KVC Waffles on notice of the outstanding
invoices and seeks immediate payment. (See 2017 Letter at 1). New Carbon also referenced the

       2
         Alternatively, KVC Waffles argues that New Carbon is not entitled to leave to amend
under Federal Rule of Civil Procedure 15 because permitting the amendment at this time would
cause undue delay, KVC Waffles would be prejudiced by the amendment, and New Carbon acted
in bad faith. Because the Court will deny New Carbon’s Motion under Rule 16(b), the Court
declines to consider these Rule 15(a) considerations. See Hunt Valley Baptist Church, 2019 WL
3238950, at *4.
       3
          The Court notes that the motion to amend in Abitu was ultimately denied on other
grounds. See id. at *4.


                                                  3
          Case 1:20-cv-00195-GLR Document 48 Filed 06/17/21 Page 4 of 4



existence of outstanding amounts in its Answer by stating that it “is entitled to set off any award
to [KVC Waffles] against funds due and owing to New Carbon.” (Answer at 9).

        Moreover, the new evidence New Carbon references in its Motion—Nikolopulos’ alleged
admission that “no ‘discount’ applied to the invoices at issue”—does not appear to this Court to
be particularly illuminating. In the deposition transcript provided by New Carbon, Nikolopulos
and counsel for New Carbon go on at some length discussing certain discounts referenced in the
disputed invoices. (Nikolopulos Dep. Tr. [“Nikolopulos Tr.”] at 141:8–147:6, ECF No. 34-6). In
the excerpted transcript, Nikolopulos offers confusing and potentially contradictory statements
concerning the deadlines for timely payment and for certain early payment discounts applicable to
the invoices at issue. (Id.).

         In the Court’s view, Nikolopulos’ disjointed and confusing testimony contains little that
could represent the “evidence needed for” New Carbon to prove its claim. Indeed, it appears that
the only novel information Nikolopulos provided—outside of confirming the text of invoices that
were already in New Carbon’s possession—was his assertion that New Carbon actually had fifty
days rather than thirty days to remit payment. (Id.). In other words, the excerpted testimony appears
to primarily relate to payment deadlines, not discounted payments. And apart from the conclusory
sentence in its Motion about how Nikolopulos’ deposition made “clear that no ‘discount’ applied
to the invoices at issue,” New Carbon does not provide an explanation in its Motion regarding how
Nikolopulos’ testimony supports its counterclaims or why his testimony was “needed” for its
counterclaims to move forward. Thus, the Court finds that New Carbon has failed to show “that,
despite diligence, the proposed claims could not have been reasonably brought in a timely
manner.” See NH Special Events, LLC v. Franklin Exhibits Mgmt. Grp., LLC, 2020 WL 6063482
at *2 (D.Md. Oct. 14, 2020) (citing Montgomery v. Anne Arundel Cnty., Md., 182 F.App’x 156,
162 (4th Cir. 2006)). Accordingly, the Court finds that New Carbon has not shown good for cause
its delay in seeking amendment and will deny its Motion.

        For the foregoing reasons, New Carbon’s Motion for Leave to File Counterclaims (ECF
No. 34) is DENIED. Despite the informal nature of this memorandum, it shall constitute an Order
of the Court, and the Clerk is directed to docket it accordingly.

                                              Very truly yours,


                                                        /s/
                                              George L. Russell, III
                                              United States District Judge




                                                 4
